DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 12-19 are objected to because of the following informalities:  
Regarding Claims 12-19, the preamble of the claims “The stator configuration of claim” should be changed to –The gas turbine engine of claim 11,— such that the dependent claims refer to gas turbine engine in Claim 11 in the preamble of the dependent claims. The stator configuration should be claimed thereafter the preamble. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott et al. (US 6438941, hereinafter: “Elliott”).
In reference to Claim 1
Elliott discloses:
A stator configuration for a gas turbine engine (10) comprising: a splitter segment (130, 134), the splitter segment extending from a forward end (144) to a rearward end (rear end of splitter 130 as shown in annotated Figure 1 of Elliott); a forward most first stator (146) extending radially outwardly from the splitter segment; and a forward most second stator (54) extending radially inwardly from the splitter segment, the splitter segment, the forward most first stator and the forward most second stator being formed as a single, integrally formed structure, the forward most first stator positioned closer to the forward end (144) relative to a distance between the forward most second stator and the forward end and the forward most second stator (54) positioned closer to the rearward end relative to a distance between the forward most first stator and the rearward end (Col. 3, ll. 44-67; Col. 4, ll. 1-37; Fig. 1, 3-4).
Examiner’s Note: The claimed term “single, integrally formed structure” has been interpreted in light of the Applicant’s specification. Paragraph 0007 the Applicant’s Original Specification discloses that “as an alternative, further embodiments may include that the splitter segment, the first stator and the second stator are formed from a single manufacturing process to form the single, integrally formed structure” and Paragraph 0008 the Applicant’s Original Specification discloses “as an alternative, further embodiments may include that the splitter segment, the first stator and the second stator are multiple components joined together to form the single, integrally formed structure”. Therefore, the Applicant discloses multiple components which are assembled together are considered to be a single, integrally formed structure. 


    PNG
    media_image1.png
    1122
    1637
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Elliott.

In reference to Claim 2
Elliott discloses:
The stator configuration of claim 1. In addition, Elliott discloses the splitter segment (130, 134) is configured to split an incoming fluid flow (15) into a first, radially outer stream (102) and a second, radially inner stream (23) (Col. 2, ll. 39-58; Col. 3, ll. 44-63; Fig. 1).
In reference to Claim 5
Elliott discloses:


In reference to Claim 6
Elliott discloses:
The stator configuration of claim 1. In addition, Elliott discloses a flange (as shown in the annotated Figure 1 of Elliott) extending radially inwardly from the forward most second stator, the flange capable of providing a location for operative coupling of the stator configuration to a stationary structure as shown in the annotated Figure 1 of Elliott) of the gas turbine engine. (Fig. 1).
In reference to Claim 7
Elliott discloses:
The stator configuration of claim 6. In addition, Elliott discloses a protrusion (as shown in the annotated Figure 1 of Elliott) extending rearward from the flange capable of providing a locating feature during assembly and/or operation of the stator configuration with the gas turbine engine. (Fig. 1).
In reference to Claim 8
Elliott discloses:
The stator configuration of claim 2. In addition, Elliott discloses a rearward end (as shown in the annotated Figure 1 of Elliott) of the splitter segment is in contact with a structure (fwd end of outer casing 12 as shown in the annotated Figure 1 of Elliott; Col. 3, ll. 13-24) that at least partially defines the second, radially inner stream (23) (Fig. 1).
In reference to Claim 9
Elliott discloses:
The stator configuration of claim 1. In addition, Elliott discloses the splitter segment (130) is in contact with a forward edge of a radial flow separation wall (fwd end of outer casing 12 as shown in the annotated Figure 1 of Elliott; Col. 3, ll. 13-24) of the gas turbine engine (see the annotated Figure 1 of Elliott) (Fig. 1).
In reference to Claim 10
Elliott discloses:
The stator configuration of claim 1. In addition, Elliott discloses an inner wall (as shown in the annotated Figure 1 of Elliott) of the splitter segment defines an outer boundary of a second, radially inner stream (23) at an axial location aligned with a rotor (48) (Col. 3, ll. 1-5; Fig. 1). 
In reference to Claim 11
Elliott discloses:
A gas turbine engine comprising: a fan section (section 14, 16) ; a compressor section (section 20); a combustor section (section 26); a turbine section (28, 30); and a stator configuration (146, 130, 134, 54) for radially separating a fluid flow (15) into multiple streams (102, 23), the stator configuration comprising: a splitter segment (130) configured to split the fluid flow into a first, radially outer stream (102) and a second, radially inner stream (23); a forward most first stator (146) extending radially outwardly from the splitter segment; and a forward most second stator (54) extending radially inwardly from the splitter segment, the splitter segment, the forward most first stator and the forward most second stator being formed as a single, integrally formed structure, the 

Examiner’s Note: The claimed term “single, integrally formed structure” has been interpreted in light of the Applicant’s specification. Paragraph 0007 the Applicant’s Original Specification discloses that “as an alternative, further embodiments may include that the splitter segment, the first stator and the second stator are formed from a single manufacturing process to form the single, integrally formed structure” and Paragraph 0008 the Applicant’s Original Specification discloses “as an alternative, further embodiments may include that the splitter segment, the first stator and the second stator are multiple components joined together to form the single, integrally formed structure”. Therefore, the Applicant discloses multiple components which are assembled together are considered to be a single, integrally formed structure. 

In reference to Claim 14
Elliott discloses:
The stator configuration of claim 11. In addition, Elliott discloses a flange (as shown in the annotated Figure 1 of Elliott) extending radially inwardly from the forward most second stator, the flange capable of providing a location for operative coupling of 
In reference to Claim 15
Elliott discloses:
The stator configuration of claim 14. In addition, Elliott discloses a protrusion (as shown in the annotated Figure 1 of Elliott) extending rearward from the flange capable of providing a locating feature during assembly and/or operation of the stator configuration with the gas turbine engine. (Fig. 1).
In reference to Claim 16
Elliott discloses:
The stator configuration of claim 11. In addition, Elliott discloses the rearward end (as shown in the annotated Figure 1 of Elliott) of the splitter segment is in contact with a structure (fwd end of outer casing 12 as shown in the annotated Figure 1 of Elliott; Col. 3, ll. 13-24) that at least partially defines the second, radially inner stream (23) (Fig. 1).
In reference to Claim 17
Elliott discloses:
The stator configuration of claim 11. In addition, Elliott discloses the splitter segment (130) is in contact with a forward edge of a radial flow separation wall (fwd end of outer casing 12 as shown in the annotated Figure 1 of Elliott; Col. 3, ll. 13-24) of the gas turbine engine (see the annotated Figure 1 of Elliott) (Fig. 1).

In reference to Claim 18

The stator configuration of claim 11. In addition, Elliott discloses an inner wall (as shown in the annotated Figure 1 of Elliott) of the splitter segment defines an outer boundary of a second, radially inner stream (23) at an axial location aligned with a rotor (48) (Col. 3, ll. 1-5; Fig. 1). 

In reference to Claim 19
Elliott discloses:
The stator configuration of claim 11. In addition, Elliott discloses the forward end of the splitter segment (130, 134) shaped capable of receiving flow from a range of angles (Col. 3, ll. 64-67; Col. 4, ll. 1-23; Fig. 3-4).

Claims 1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 8308429).
In reference to Claim 1
Walker discloses:
A stator configuration (101, 101a, 114) for a gas turbine engine (Col. 1, ll. 3-11) comprising: a splitter segment (101a), the splitter segment extending from a forward end (fwd end of 101a) to a rearward end (rear end of 101a); a forward most first stator (101) extending radially outwardly from the splitter segment; and a forward most second stator (114) extending radially inwardly from the splitter segment, the splitter segment, the forward most first stator and the forward most second stator being formed as a single, integrally formed structure, the forward most first stator positioned closer to the 


Examiner’s Note: The claimed term “single, integrally formed structure” has been interpreted in light of the Applicant’s specification. Paragraph 0007 the Applicant’s Original Specification discloses that “as an alternative, further embodiments may include that the splitter segment, the first stator and the second stator are formed from a single manufacturing process to form the single, integrally formed structure” and Paragraph 0008 the Applicant’s Original Specification discloses “as an alternative, further embodiments may include that the splitter segment, the first stator and the second stator are multiple components joined together to form the single, integrally formed structure”. Therefore, the Applicant discloses multiple components which are assembled together are considered to be a single, integrally formed structure. 

In reference to Claim 2
Walker discloses:

In reference to Claim 4 
Walker discloses:
The stator configuration of claim 1. In addition, Walker discloses the splitter segment (101a), the first stator (101) and the second stator (114) are formed from a single manufacturing process to form the single, integrally formed structure (Fig. 2).
Claims 4 is a product by process claim and treated in accordance with MPEP 2113. Applicant's product, identified by the claimed process, is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. Walker discloses the final product of the splitter segment as claimed in the instant product-by-process claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8308429) in view of Elliott et al. (US 6438941, hereinafter: “Elliott”).

In reference to Claim 11
Walker discloses:
A gas turbine engine comprising a compressor section (100) and a stator configuration (101, 101a, 114) for radially separating a fluid flow (“A”) into multiple streams (flow along duct 107; and flow “C”; Fig. 2), the stator configuration comprising: a splitter segment (101a) configured to split the fluid flow into a first, radially outer stream (flow along duct 107) and a second, radially inner stream (flow “C”); a forward most first stator (101) extending radially outwardly from the splitter segment; and a forward most second stator (114) extending radially inwardly from the splitter segment, the splitter segment, the forward most first stator and the forward most second stator being formed as a single, integrally formed structure, the splitter segment extending 

Although Walker discloses a gas turbine engine, Walker is silent on the details of the fan section; a combustor section; and a turbine section.

Elliott teaches:
A gas turbine engine comprising: a fan section (section 14, 16) ; a compressor section (section 20); a combustor section (section 26); a turbine section (28, 30). (Col. 2, ll. 39-58; Fig. 1).
Based on the teaching of Elliott and Walker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the gas turbine engine of Walker by including the details of the fan section, combustor section and the turbine section as taught by Elliott to provide components which are well-known in the operation of the gas turbine engine.
Examiner’s Note: The claimed term “single, integrally formed structure” has been interpreted in light of the Applicant’s specification. Paragraph 0007 the Applicant’s multiple components joined together to form the single, integrally formed structure”. Therefore, the Applicant discloses multiple components which are assembled together are considered to be a single, integrally formed structure. 

In reference to Claim 12
Walker in view of Elliott discloses:
The stator configuration of claim 11. In addition, Walker discloses the splitter segment (101a), the first stator (101) and the second stator (114) are formed from a single manufacturing process to form the single, integrally formed structure (Fig. 2).
Claims 4 is a product by process claim and treated in accordance with MPEP 2113. Applicant's product, identified by the claimed process, is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. Walker discloses the final product of the splitter segment as claimed in the instant product-by-process claim.

In reference to Claim 19
Walker in view of Elliott discloses:
. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8308429) in view of Elliott et al. (US 6438941, hereinafter: “Elliott”) as applied to claim 11 above, and further in view of Eleftheriou et al. (US 20080010970, hereinafter: “Eleftheriou”).
In reference to Claim 13
Walker in view of Elliott discloses:
The stator configuration of claim 11. . In addition, Walker discloses the splitter segment (101a), the forward most first stator (101) and the forward most second stator (114) are multiple components assembled together to form the single, integrally formed structure (Col. 2, ll. 46-59; Fig. 2).
Walker does not disclose the multiple components are welded together. 
Eleftheriou teaches a turbine engine comprising a splitter segment (42) and struts (40) are welded together. [0049] (Fig. 3-4). 
Based on the teaching of Eleftheriou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the stator configuration of Walker by welding together the splitter segment, the first stator and the second stator as taught by Eleftheriou for the purpose of utilizing a well-known process of joining the gas turbine components.
Conclusion
Examiner’s Note: For the purpose of compact prosecution, the Examiner makes an observation that the prior art Elliott does not disclose the forward most second stator extending radially inwardly from the splitter segment is a stationary or fixed stator. The forward most second stator of Elliott is a variable stator vane. 
The Examiner also notes that the prior art Walker does not disclose a flange which extends radially inwardly away from the second set of stators and is mechanically fastened to a radially inner wall that defines the inner stream; and a locating feature, such as protrusion extending from the flange which is provided to assist with proper positioning of the stator configuration as disclosed in the paragraph 0036 of the Applicant’s Original Specification.
The addition of the combination of the features as noted above by the Examiner to the Applicant’s independent claims would likely overcome the prior art Walker and Elliott. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799